DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 7/26/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(b) as being anticipated by Romanos et al. US Publication 2014/0274659.
Regarding claims 1-5, Romanos teaches a natural gas storage unit comprising (See Figures 63 and 64):
a) A storage unit, tank 6304, containing a carbon-based adsorbent including poly  vinyl alcohol zeolite carbon (pertinent to claims 2-5, [0017], [0163]);
b) A temperature control system (heater 6310 and controller 6316) coupled to the storage tank 6302 to control the temperature; and 
c) A compressor system (vacuum pump 6308 and controller 6316) coupled to the storage tank 6302 to control the pressure ([0272]-[0274]).

Regarding claims 6 and 7, Romanos teaches a natural gas storage unit comprising (See Figures 63 and 64):
a) A storage unit, tank 6304, containing a carbon-based adsorbent including poly  vinyl alcohol zeolite carbon (pertinent to claim 7, [0017], [0163]);
b) A temperature control system (heater 6310 and controller 6316) coupled to the storage tank 6302 to control the temperature; and 
c) A compressor system (vacuum pump 6308 and controller 6316) coupled to the storage tank 6302 to control the pressure ([0272]-[0274]).
Regarding claim 9 and 10, the feed gas comprises natural gas including methane (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Romanos et al. US Publication 2014/0274659.
Regarding claim 8, Romanos teaches that the absorbent may be pressed to high density ([0229]), but does not explicitly teach that the pellet density is greater than 0.6 grams per cubic cm and mechanical compressive strength greater than 10 MPa. However, Romanos recognizes that the adsorbent material is preferred a high density and thus high mechanical compressive strength in order to provide a more active surface areas for the adsorbing ([0229]). Thus, it would be obvious to one having ordinary skill in the art at the time of filing to increase the density of the pellets to greater than 0.6 grams per cubic cm and mechanical compressive strength greater than 10 MPa. One in the art would be able to arrive at this value by routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772